COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ROGUE INDUSTRIES, L.L.C.,                       §
  Appellant,                                      §             No. 08-21-00109-CV
  v.                                              §               Appeal from the
  SUMMIT INDUSTRIAL                               §             109th District Court
  CONSTRUCTION, LLC, VEE BAR
  LTD., EXXONMOBIL PIPELINE CO.,                  §          of Winkler County, Texas
  AND PLAINS ALL AMERICAN
  PIPELINE, L.P.,                                 §             (TC# DC20-17913)
  Appellees.                                      §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. Costs of this appeal are assessed against Appellant. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH OF JULY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.